DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “wherein the first biasing element and the second biasing element are configured such that a force to compress the first biasing element is less than a force to compress the second biasing element” is unclear as to the structural limitation of the claim recited by this subject matter. It is unclear whether “a force to compress” the first biasing element or second biasing element refers to a force needed to compress the first biasing element or second biasing element, or merely a force that compresses the first and second biasing elements at any given time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2-4, 6, 8-13, 16, 19-22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hommann (U.S. Pub. 2006/0270984 A1, hereinafter “Hommann”).
Regarding claim 2, Hommann discloses a medicament delivery device 10 comprising: 
a housing 14 (Fig. 2A); 
a needle 5 (Fig. 1B) comprising a distal tip through which a dose of medicament is deliverable from the medicament delivery device into an injection site, wherein at least a portion of the needle extends distally out of the housing (see Fig. 2A showing the needle extending distally from the housing 14); 
a sleeve assembly (formed of an inner sleeve 1 and an outer sleeve 4; see Fig. 2A) coupled to the housing, the sleeve assembly being adjacent to the needle, the sleeve assembly being movable during an injection process between a first position (shown in Fig. 2A) in which the sleeve assembly covers the portion of the needle extending distally out of the housing 17 and a second position (shown in Fig. 2C and 1D) in which the needle at least partially extends distally beyond the sleeve assembly; and 
one or more indicia on the sleeve assembly, the one or more indicia configured to provide an indication of progress of the injection process (see para [0040] disclosing that the sleeve 1 can have a signal color or colored area to be used as an indicator to indicate the progress of using the device).
Regarding claim 3, Hommann discloses that when the sleeve assembly is in the first position, the sleeve assembly is movable to an intermediate position (see Fig. 2B) as the medicament delivery device is pressed against the injection site in a first step of the injection process (see para [0035] disclosing that the position shown in Fig. 2B occurs when the device is pressed against the injection site), and when the sleeve assembly is in the intermediate position, the needle is configured to be inserted into the injection site as the medicament delivery device is further pressed against the injection site in a second step of the injection process (i.e., the second step is shown in Figs. 2C and/or 2D, with the intermediate step preceding the second step; see also para [0037] disclosing further pressing the device against the injection site in the second step after the sleeve assembly is in the intermediate position).
Regarding claim 4, Hommann discloses that the indication of progress of the injection process is indicative of the first step of the injection process and the second step of the injection process (see para [0040] disclosing that the sleeve 1 can have a signal color or colored area to be used as an indicator to indicate the when the device has been used, which corresponds to the second step; thus, not viewing the indicator would indicate the first step).
Regarding claim 6, Hommann discloses that the one or more indicia comprises a color (see para [0040] disclosing that the sleeve 1 can have a signal color or colored area to be used as an indicator to indicate the progress of using the device).
Regarding claim 8, Hommann discloses one or more springs configured to bias the sleeve assembly toward the first position (see para [0033] disclosing spring elements 13a provided in a locking ring 13 that lock the sleeve assembly toward the position shown in Fig. 2A).
Regarding claim 9, Hommann discloses that the sleeve assembly comprises a hollow cylindrical member (i.e., both of sleeves 1 and 4 that form the sleeve assembly are shown in the figure to be hollow).
Regarding claim 10, Hommann discloses that the sleeve assembly comprises an outer surface (i.e., the outer surface of the sleeve 1) comprising a proximal portion and a distal portion, wherein the proximal portion and the distal portion of the outer surface of the sleeve assembly are configured to be exposed outside of the housing when the sleeve assembly is in the first position (i.e., before the device is placed onto the skin; see Fig. 2A), and be concealed within the housing when the sleeve assembly is in the second position (see Fig. 2C and/or 2D).
Regarding claim 11, Hommann discloses that sleeve assembly is movable from the first position (shown in Fig. 2A) to an intermediate position (shown in Fig. 2B), and from the intermediate position to the second position (shown in Fig. 2C and/or 2D), wherein the sleeve assembly is configured to cover the needle in the intermediate position (see Fig. 2B), and wherein only one of the proximal portion and the distal portion is configured to be exposed outside of the medicament delivery device when the sleeve assembly is in the intermediate position (i.e., the distal portion of sleeve 1 is exposed outside the of the device when the sleeve assembly is in the position shown in Fig. 2B).
Regarding claim 12, Hommann discloses that the sleeve assembly comprises a first sleeve 4 (Fig. 2A) and a second sleeve 1 (Fig. 2A) telescopically movable relative to one another (see Figs. 2A-2E showing the first and second sleeve telescopically movable relative to one another in the step shown in Fig. 2E, where the second sleeve 1 telescopes distally through the first sleeve 4).
Regarding claim 13, Hommann discloses that an outer surface of the first sleeve 4 and an outer surface of the second sleeve are 1 configured to be exposed outside of the housing when the sleeve assembly is in the first position (see Fig. 2A showing the distal end of sleeve 4 and proximal end of sleeve 1 having outer surfaces exposed outside of housing 14) and to be concealed within the housing when the sleeve assembly is in the second position (see Figs. 2C and 2D showing the distal end of sleeve 4 and proximal end of sleeve 1 are telescoped into the housing 14).
Regarding claim 14, Hommann discloses that the sleeve assembly is movable from the first position to an intermediate position (see Fig. 2B), and from the intermediate position to the second position (Figs. 2C and/or Fig. 2D), wherein the sleeve assembly is configured to cover the needle in the intermediate position, and wherein the outer surface of the first sleeve and the outer surface of the second sleeve are configured such that the outer surface of the second sleeve is concealed within the first sleeve and the outer surface of the first sleeve is exposed outside of the housing when the sleeve assembly is in the intermediate position.
Regarding claim 16, Hommann discloses a first biasing element 13a configured to bias the first sleeve 4 away from the housing and a second biasing element 19 configured to bias the second sleeve 1 away from the housing (see para [0038]). 
Regarding claim 19, Hommann discloses a medicament delivery device comprising: 
a housing 14 (Fig. 2A); 
a needle 5 (Fig. 1B) comprising a distal tip through which a dose of medicament is deliverable from the medicament delivery device into an injection site, wherein at least a portion of the needle extends distally out of the housing (see Fig. 2A showing the needle extending distally from the housing 14); 
a sleeve assembly (formed of an inner sleeve 1 and an outer sleeve 4; see Fig. 2A) coupled to the housing, the sleeve assembly being adjacent to the needle, the sleeve assembly being movable during an injection process between a first position (shown in Fig. 2A) in which the sleeve assembly covers the portion of the needle extending distally out of the housing 17 and a second position (shown in Fig. 2C and 1D) in which the needle at least partially extends distally beyond the sleeve assembly; and 
the sleeve assembly comprising a first portion 1 (Fig. 2A) and a second portion 4 (Fig. 2A),  the sleeve assembly being movable in a proximal direction from a first position (see Fig. 2A) to an intermediate position (see Fig. 2B) during an injection process, and from the intermediate position to a second position (see Figs. 2C and/or 2D) during the injection process, wherein in the first position (Fig. 2A), the sleeve assembly extends distally from the housing and beyond the portion of the needle such that the first portion 1 and the second portion 4 of the sleeve assembly are exposed outside of the housing, 
wherein in the intermediate position (Fig. 2B), the sleeve assembly extends distally from the housing such that the first portion is exposed outside of the medicament delivery device, and the second portion 4 is concealed within the medicament delivery device, and wherein in the second position (Figs. 2C and/or 2D), the portion of the needle extends beyond the sleeve assembly and the first and second portions of the sleeve assembly are concealed within the housing;
 and one or more indicia on the sleeve assembly, the one or more indicia configured to provide an indication of progress of the injection process (see para [0040] disclosing that the sleeve 1 can have a signal color or colored area to be used as an indicator to indicate the progress of using the device).
Regarding claim 20, Hommann discloses that the first portion and the second portion of the sleeve assembly are telescopically movable relative to one another (see Figs. 2A-2E showing the first and second sleeve telescopically movable relative to one another in the step shown in Fig. 2E, where the second sleeve 1 telescopes distally through the first sleeve 4).
Regarding claim 21, Hommann discloses a first biasing element 13a configured to bias the first portion 4 away from the housing and a second biasing element 19 configured to bias the second portion 1 away from the housing (see para [0038]). 
Regarding claim 22, Hommann discloses that the first portion 4 of the sleeve assembly is a proximal portion of the sleeve assembly (i.e., sleeve 4 is positioned proximally to the sleeve 1), and the second portion 1 of the sleeve assembly is a distal portion of the sleeve assembly. (i.e., sleeve 1 is positioned distal to sleeve 4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10, 12, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brand et al (U.S. Pub. 2003/0050606 A1, hereinafter “Brand”) in view of Schubert et al (U.S. Pub. 2010/0234811 A1, hereinafter “Schubert”).
Regarding claims 2 and 6, Brand discloses a medicament delivery device comprising: 
a housing  (combination of casing 2 and rear section 7; see Fig. 1); 
a needle comprising a distal tip through which a dose of medicament is deliverable from the medicament delivery device into an injection site (para [0028] discloses that in the injection state, the needle penetrates the tissue through the housing portion 7, outer sleeve 6 and inner sleeve 5), wherein at least a portion of the needle extends distally out of the housing; 
a sleeve assembly (formed of an inner sleeve 5 and an outer sleeve 6; see Fig. 1) coupled to the housing, the sleeve assembly being adjacent to the needle, the sleeve assembly being movable during an injection process between a first position (shown in Fig. 1 and disclosed in para [0027]) in which the sleeve assembly covers the portion of the needle extending distally out of the housing and 
a second position (shown in Fig. 2c) in which the needle at least partially extends distally beyond the sleeve assembly  (see Fig. 2c showing the injection state in which the inner sleeve 5 has telescoped into the outer sleeve 6, and both the inner and outer sleeves 5 and 6 have telescoped into housing portion 7, yet the inner and outer sleeves 5 and 6 are shown to extend slightly distally from the housing portion 7 in this configuration  while still extending distally from the housing portion 7 so that the inner sleeve 5 can contact the tissue site; see para [0027] disclosing this motion).
It is noted that Brand does not appear to disclose one or more indicia on the sleeve assembly, the one or more indicia configured to provide an indication of progress of the injection process, and as per claim 6, the indicia being a color.
Schubert discloses a medicament delivery device having a sleeve assembly (combination of outer sleeve 30 and inner sleeve 40; see Fig. 24), comprising one or more indicia on the sleeve assembly in the form of an outer sleeve 30 having a first color and a window, and an inner sleeve having a second color that is visible through the window to indicate the progress of movement of the inner sleeve 40 relative to the outer sleeve 30 and thus the progress of the needle extending from the sleeve assembly to penetrate the target area of skin (as shown in 24A-24B, or to indicate when the needle has been fully covered by the sleeve assembly, as shown in Fig. 24C). See also para [0112].
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Brand so as to provide one or more indicia on the sleeve assembly, the one or more indicia configured to provide an indication of progress of the injection process, as taught in Schubert, in order to allow a user to visually follow the progress of the injection, as taught in Schubert at para [0112].
Regarding claim 3, Brand discloses that when the sleeve assembly is in the first position, the sleeve assembly is movable to an intermediate position as the medicament delivery device is pressed against the injection site in a first step of the injection process (see para [0028] disclosing that “the injection needle is … advanced towards the injection point and therefore towards the tissue…” and placing area 12 of the sleeve 5 against the tissue before the needle penetrates the tissue), and when the sleeve assembly is in the intermediate position, the needle is configured to be inserted into the injection site as the medicament delivery device is further pressed against the injection site in a second step of the injection process (see para [0028] disclosing that the injection needle penetrates the tissue after the needle covering device 1 is retracted; see also Fig. 2c showing the retracted position).
Regarding claim 4, the combination of Brand and Schubert teaches that the indication of progress of the injection process is indicative of the first step of the injection process and the second step of the injection process (i.e., as the inner sleeve moves relative to the outer sleeve, the visual indication changes, indicating progress of various steps of the injection process).
Regarding claim 5, the combination of Brand and Schubert teaches the medicament delivery device of claim 2, wherein the indication of progress of the injection process comprises: 
a first indication of a first step in the injection process in which the sleeve assembly moves relative to the injection site before the needle is inserted into the injection site (e.g., when the inner sleeve moves relative to the outer sleeve when the device is placed onto the target site, the indicators would provide indication of such, as taught by Figs. 24B and 24C of Schubert), and a second indication of a second step in the injection process in which the sleeve assembly moves relative to the injection site after the needle is inserted into the injection site (e.g., the indication would move back to its original pre-injection state, taught by Fig. 24A of Schubert).
Regarding claim 7, the combination of Brand and Schubert teaches that the color is a first color on a first portion of the sleeve assembly (i.e., the color of the outer sleeve, as shown in Fig. 24A of Schubert), and the one or more indicia comprises a second color on a second portion of the sleeve assembly (i.e., the second color is different than the color of the outer sleeve, as shown in Figs. 24-24C in order to differentiate the first color from the second color). 
Regarding claim 8, Brand discloses one or more springs configured to bias the sleeve assembly toward the first position (see para [0027] disclosing an interior spring that presses the inner sleeve 5 away from the housing portion 2 when the sleeve assembly is in the first position and the user does not press the device against the skin).
Regarding claim 9, Brand discloses that the sleeve assembly comprises a hollow cylindrical member (i.e., both of sleeves 5 and 6 that form the sleeve assembly are shown in the figure to be hollow).
Regarding claim 10, Brand discloses that the sleeve assembly comprises an outer surface (i.e., the outer surface of the sleeve 6) comprising a proximal portion and a distal portion, wherein the proximal portion and the distal portion of the outer surface of the sleeve assembly are configured to be exposed outside of the housing when the sleeve assembly is in the first position (i.e., before the device is placed onto the skin; see Fig. 1 and 2a-2b), and be concealed within the housing when the sleeve assembly is in the second position (see Fig. 2c showing the second position where the device is placed against the skin and pressed so that the sleeves 5 and 6 telescope with one another, and sleeve 6 telescopes into the housing 7).
Regarding claim 12, Brand discloses that the sleeve assembly comprises a first sleeve 6 (Fig. 1) and a second sleeve 5 (Fig. 1) telescopically movable relative to one another (see para [0027] disclosing that “An intermediate section 6 and a front section 5 form two telescopic sections of the needle covering device 1”).
Regarding claim 15, the combination of Brand and Schubert teaches a first indicia in the form of a first color on a first portion of the sleeve assembly (i.e., the color of the outer sleeve, as shown in Fig. 24A of Schubert), and the second indicia is in the form of a second color on a second portion of the sleeve assembly (i.e., the second color is different than the color of the outer sleeve, as shown in Figs. 24-24C in order to differentiate the first color from the second color). 
Regarding claim 18, the combination of Brand and Schubert teaches 
the sleeve assembly comprises a first and second portions comprising the one or more indicia such that the first and second portions of the sleeve assembly are visually distinguishable from one another (i.e., the outer sleeve has a color that would be distinguishable from the indicia (color) on the inner sleeve, such that when the inner sleeve is telescoped from the outer sleeve, the colors are distinguishable visually from one another).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
09/09/2022